NOT FOR PUBLICATION

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


                                   :
PEDRO PEREZ,                       :
                                   :    Civil Action No. 19-4584(RMB)
                  Petitioner       :
                                   :
           v.                      :               OPINION
                                   :
WARDEN ORTIZ,                      :
                                   :
                  Respondent       :
                                   :

BUMB, United States District Judge

     On February 5, 2019, Petitioner Pedro Perez, a prisoner

confined in the Federal Correctional Institution (“FCI-Fort Dix”)

in Fort Dix, New Jersey, filed a Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241. (Pet., ECF No. 1.) Petitioner asserts

the Bureau of Prisons (“BOP”) abused its discretion in applying a

Public   Safety   Factor   that   precludes   awarding   him   a   one-year

sentence reduction for completion of a Residential Drug Abuse

Program (“RDAP”). (Pet., ¶13.)

     Pursuant to Rule 4 of the Rules Governing Section 2254 Cases

in the United States District Courts, applicable to § 2241 under

Rule 1(b) scope of the rules, a district judge must promptly

examine a petition, and “[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to
relief in the district court, the judge must dismiss the petition

and direct the Clerk to notify the petitioner.” For the reasons

discussed below, the Court lacks jurisdiction under § 2241.

I.      BACKGROUND

        Petitioner alleges the following in his brief in support of

his petition. (“Petr’s Brief,” ECF No. 1-1.) On May 24, 2017,

Petitioner was sentenced to a 60-month term of imprisonment for

interference with commerce by threat of violence. (Id. at 2.)

Petitioner is housed at FCI Fort Dix, and he has completed an RDAP

program and requested a one-year reduction of his sentence under

18 U.S.C. § 3621(e)(2)(B). (Id., Ex. A.)1 His request was denied

because his offense of conviction involved carrying, possessing or

using     a   firearm.   (Id.,   Ex.       B.)   Petitioner   exhausted   his

administrative remedies. (Id.)2


1 Exhibit A is a letter dated November 21, 2018 from J. Rodriguez,
Psy.D. DAP Coordinator, stating that Petitioner completed the
BOP’s RDAP Program, despite the fact that he is ineligible for the
incentive of a one-year reduction to his sentence.

2 Exhibit B consists of (1) an FCI Fort Dix Informal Resolution
Form (BP-8) where Petitioner requested reconsideration of his
“Request for § 3621(e) Offense review[.]” (ECF No. 1-3 at 2.) A
Correctional Counselor responded that the DSCC offense review
finding Petitioner ineligible for “3621(e) release” was the final
decision. (Id.) Petitioner repeated his request on BOP Form BP-9,
which Warden Ortiz denied, stating “[t]he Designation and Sentence
Computation Center (DSCC) reviewed your offense conviction on
January 30, 2018. It was determined that three of the six criteria
areas used to determine eligibility for 3621(e), preclude you from
3621(e) release consideration.” (Id. at 6.) Petitioner appealed to
the Regional Office on form BP-10, and the Regional Director denied
his appeal pursuant to Program Statements 5331.02 and 5162.05
                                       2
     Petitioner contends denial of his early release eligibility

for RDAP completion was an abuse of discretion, citing BOP Program

Statement 5162.05(4) “… offenses that at the Director’s discretion

shall preclude an inmate receiving certain Bureau Program benefits

… an inmate may be denied if he or she was convicted of an offense

listed in either this section or section 3.” (Petr’s Brief, ECF No

1-1 at 8.) Petitioner submits the following factors in support of

his argument that the Director abused his discretion in denying

him early RDAP release: (1) Petitioner never received any incident

reports or disciplinary sanctions; (2) although he plead guilty

and was “enhanced for simple possession of a gun and/or money,

there was never a gun found in his case nor was he in any possession

of money;” (3) the sentencing judge found Petitioner was not a

flight risk, and Petitioner maintained full-time employment while

on bail and he self-surrendered for sentencing; (4) Petitioner is

40 years old and unlikely to be a recidivist, and his good conduct

and rehabilitative efforts suggest he would be unlikely to commit

a crime; (5) Petitioner was granted a 60-month downward departure

under 5K1.1 at sentencing for his cooperation. (Id. at 8-10.)



because Petitioner had been convicted of “an offense that involved
the carrying, possession, or use of a firearm or other dangerous
weapon or explosive.” (Id. at 12-14.) Petitioner appealed to the
Central Office on BOP Form BP-11, and the Central Office denied
his request because his conviction for Interference with Commerce
by Threat or Violence (Robbery) precluded him from early release
under the governing Program Statements and 28 C.F.R. ¶
550.55(b)(5). (Ex. B., ECF No. 1-3 at 17-19.)
                                 3
Petitioner then provides several examples of inmates who had weapon

sentence enhancements but were granted early release for RDAP

completion. (Petr’s Brief, ECF No. 1-1 at 10-11.)

II.   DISCUSSION

      “After an inmate completes RDAP, the BOP has discretion to

reduce what remains of his sentence by as much as one year.” Scott

v. FCI Fairton, 407 F. App’x 612, 615 (3d Cir. 2011) (per curiam)

(citing 18 U.S.C. § 3621(e)(2)(B); 28 C.F.R. § 550.55.)

      28 U.S.C. § 2241 provides, in relevant part, “(c) The writ of

habeas corpus shall not extend to a prisoner unless-- … (3) He is

in custody in violation of the Constitution or laws or treaties of

the United States[.]” There is no liberty interest in eligibility

for early release from prison based on RDAP completion. See Becerra

v. Miner, 248 F. App’x 368, 370 (3d Cir. 2007) (“[b]eing classified

with a [Public Safety Factor] … and its resulting consequences of

disqualification   for   certain   programs”   does   not   implicate   an

inmate’s due process liberty interest) (citing Rublee v. Fleming,

160 F.3d 213, 214 (5th Cir. 1998) (no liberty interest in early

release for completion of drug abuse program); Barth v. Warden,

FCI Fort Dix, Civ. No. 09-3519(JBS), 2009 WL 2634656 at *4 (D.N.J.

Aug. 25, 2009) (“Petitioner's inability to pursue early release

due to his detainer does not implicate his due process rights, for

he had no liberty interest in a sentence reduction under Section

3621(e).”)

                                   4
Therefore, the Court lacks jurisdiction under § 2241 to determine

whether the BOP decision violates the Constitution.

      Petitioner seeks review of the BOP’s decision by alleging the

BOP abused its discretion. Under certain circumstances, a district

court can review an agency decision for abuse of discretion under

the   Administrative     Procedures   Act,    5    U.S.C.   §     706(2),   which

provides:

            [t]o the extent necessary to decision and when
            presented, the reviewing court shall decide
            all relevant questions of law, interpret
            constitutional and statutory provisions, and
            determine the meaning or applicability of the
            terms of an agency action. The reviewing court
            shall—

                 . . .

                  (2) hold unlawful and set aside agency
                 action, findings, and conclusions found
                 to be—

                         (A) arbitrary, capricious, an abuse
                         of discretion, or otherwise not in
                         accordance with law;

      Review   of    agency     decisions     under       the     Administrative

Procedures Act, is however, limited. 18 U.S.C. § 3625 provides, in

relevant part, “the provisions of sections … 701 through 706 of

title 5, United States Code, do not apply to the making of any

determination,      decision,    or   order       under    this    subchapter.”

Petitioner argues that the BOP abused its discretion by denying

his request for early release under 18 U.S.C. § 3621(e)(2)(B),

                                      5
which states:

          (e) Substance abuse treatment.—

                (2) Incentive for prisoners' successful
                completion of treatment program.—

                    (B) Period of custody.--The period
                    a prisoner convicted of a nonviolent
                    offense remains in custody after
                    successfully completing a treatment
                    program may be reduced by the Bureau
                    of Prisons, but such reduction may
                    not be more than one year from the
                    term the prisoner must otherwise
                    serve.

     18 U.S.C. § 3621 falls under the same subchapter of the

Administrative Procedures Act as Section 3625. Therefore, review

of the BOP’s determination under 18 U.S.C. § 3621(e)(2)(B) is not

subject to judicial review under the Administrative Procedures Act

for abuse of discretion.3




3 In the alternative, the Court finds the BOP did not abuse its
discretion by finding that Petitioner’s possession of a gun in
relation to the offense of conviction disqualifies him from early
release   for   RDAP  completion,    pursuant  to   28   C.F.R.   §
550.55(b)(5)(ii) (“As an exercise of the Director’s discretion,
the following categories of inmates are not eligible for early
release … [i]nmates who have a current felony conviction for … An
offense that involved the carrying, possession, or use of a firearm
or other dangerous weapon or explosives…” See Lopez v. Davis, 531
U.S. 230, 232-33 (2001) (the BOP regulation, 28 C.F.R. §
550.58(a)(1)(vi)(B)(2000), permissibly excluded from early release
under 18 U.S.C. § 3621(e)(2)(B) inmates whose current offense is
a felony attended by “the carrying, possession, or use of a
firearm”); Gardner v. Grandolsky, 585 F.3d 786, 793 (3d Cir. 2009)
(per curiam) (BOP regulation categorically excluding from early
release under § 3621(e)(2)(B) those inmates whose current offense
is a felony involving possession of a firearm was not arbitrary
and capricious.)
                                6
III. CONCLUSION

     This Court lacks jurisdiction over the § 2241 petition. In

the alternative, the Court finds that the petition lacks merit.

An appropriate order follows.



Dated: March 20, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                  7
